Citation Nr: 1437116	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-49 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits, in the calculated amount of $12,254, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to December 1969, from April 1980 to July 1980, from August 2002 to December 2002, from January 2004 to July 2005, and from July 2005 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision issued by the Committee on Waivers and Compromises (Committee) at the St. Paul, Minnesota Regional Office (RO), which denied the Veteran's request for waiver of the recovery of an overpayment of compensation benefits as a matter of law, based on a finding of equity and good conscience.  

In June 2011, the Veteran testified during a Travel Board Hearing before a Veterans Law Judge (VLJ) at the Muskogee RO; a transcript from that proceeding (Transcript) is of record and has been associated with claims file.  Thereafter, the Veteran submitted additional evidence, along with a waiver of consideration of the agency of original jurisdiction.  38 C.F.R. § 20.1304. 

The VLJ who conducted the June 2011 hearing has since retired, and the Veteran indicated in January 2012 that he did not wish to appear at another hearing.  The Board remanded this claim in August 2012 for further development.

A review of the evidentiary record indicates that a portion of the originally-assessed overpayment in question has been waived.  

A January 2013 Administrative Decision found that the Veteran is only responsible for the debt period from July 31, 2005, through September 1, 2006, in the amount of $12,254.  It was determined that $11,852 should be considered as due to administrative error, as VA received VA Form 8951 on June 16, 2006, indicating that the Veteran participated in 345 drill days in Fiscal Year 2005, even though no action was taken until October 25, 2007.  The RO found that the Veteran should not be held responsible for the entire amount due to the failure of VA to process the action in a timely manner.  

As such, the amount of debt at issue in this case is $12,254.


FINDINGS OF FACT

1.  The Veteran's indebtedness in the amount of $12,254 was validly created.

2.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

3.  VA provided VA disability benefit payments while the Veteran was collecting active duty pay; any VA fault in the creation of this debt is outweighed by the fault of the Veteran.

4.  A waiver of repayment of this debt would result in unfair enrichment to the Veteran; it has not been alleged that recovery of this overpayment would subject the Veteran to undue hardship sufficient to warrant a waiver of the debt.

5.  Recovery of the amount of the remaining debt in the calculated amount of $12,254 would not be against equity and good conscience.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $12,254.00 has not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he was without fault in the creation of this debt and that he repeatedly contacted VA in an effort to have VA disability payments discontinued while he was on active duty.  Essentially, the Veteran argues that the overpayment is the result of VA administrative error, and that if a debt exists it should be waived due to this error. 

In general, waiver determinations that do not involve fraud, misrepresentation, or bad faith by the claimant should be waived only when it is shown that the recovery would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2013).  The Board emphasizes that waiver decisions are based upon the evidence of record, which, in essence, places the burden of proof upon the claimant. See 38 C.F.R. § 1.966 (2013). 

Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2013).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2013).

In this case, the Veteran has admitted that he received VA disability compensation at the time he was also receiving active duty pay.  VA issued these monthly payments erroneously, from July 31, 2005, to September 1, 2006, without knowledge that the Veteran was called to active duty during the period in question.  

The Board notes that VA compensation benefits shall not be paid during any period for which a veteran received active service pay.  Active service includes active duty, active duty for training, or inactive duty for training.  38 C.F.R. §§ 3.654(a), 3.700, 3.654(b) (2013).

It was determined that the amount currently owed by the Veteran is $12,254.  See Administrative Decision, January 2013.  Here, the Veteran has failed to demonstrate that he was not on active duty during the period in question for which he also received VA disability benefits, or that VA disability payments were not actually received.  Accordingly, the Board concludes the overpayment in question is a valid debt because the Veteran received benefits to which he was not entitled.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a) (2013).

Waiver of Overpayment

While the Board has determined that the debt in question is valid, there shall be no recovery of overpayment of VA benefits if it is determined that recovery would be against equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962 (2013).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the Veteran and the Government.

The Veteran's request for a waiver of the overpayment was referred to the Committee.  In January 2008, the Committee considered the Veteran's claim for a waiver.  The Committee made a specific determination that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue (which the Board agrees).  However, the Committee further determined that recovery of the overpayment of VA disability benefits for the period in question would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a) (2013). 

In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965 (2013).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically-enumerated elements applicable to a particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  See Jordan v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

In January 2008, the Committee denied the Veteran's request for a waiver of the indebtedness created by the overpayment of VA disability benefits, finding that these overpaid funds increased the Veteran's assets, creating a financial gain at Government expense.  Defeat of purpose and change of position were not considered.  Financial hardship was not claimed by the Veteran, and he failed to submit a financial status report (FSR) to as to determine whether a hardship exists in this case.  In consideration of the standards of equity and good conscious, the Committee determined that that a waiver of debt was not warranted.

The Board finds that the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  However, having established the lack of fraud, misrepresentation, or bad faith, the Board must now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a) (2013).  

As mentioned, pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the debtor versus the fault of VA.  The responsibility in the creation of the overpayment of benefits rests with the Veteran, inasmuch as it was due to his failure to submit timely notice of his return to active duty status.  The Board notes that the Veteran has repeatedly asserted that he called VA so as to communicate his active duty status.  Specifically, he indicated that he called VA on four occasions to report his status.  However, this is no record of any such communication.  He also noted that, from July 2005 to May 2006 (the bulk of the period at issue) he was out of the country taking part in Operation Iraqi Freedom, and that from May 2006 forward he did not make any attempt to resolve the situation due to a myriad of medical problems.  He acknowledged in a July 2008 statement that VA Form 21-8951, which noted 345 Training Days in fiscal year 2005, was not of record until June 2006.  

The Board points out that VA has waived the Veteran's debt from this period forward as due to administrative error.  However, the fact remains that there is no evidence of any communication by the Veteran or VA to demonstrate change in duty status prior to this date.  The Veteran did not provide any written evidence of such communication, and he has not alleged that he contacted VA in writing to disclose his active duty status.  Thus, the Board finds that the Veteran bears primary fault in the creation of the overpayment at issue.

With respect to the third element, whether the Veteran would be subjected to undue hardship if the debt were recovered, the Veteran has failed to submit an FSR at any point during the appellate period, and he has not alleged that recovery of this debt would result in undue financial hardship.  The overpayment of disability benefits is a valid debt to the U.S. Government, and the Veteran has not presented any evidence to demonstrate an inability to pay this debt.  

In this case, the Veteran clear understood that he should not get this benefit. 

The fourth element of equity and good conscience also fails to support the waiver of overpayment in this case.  Again, the fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, VA awarded VA disability benefits to which the Veteran is entitled during the period(s) of time when he is not serving on active duty or otherwise receiving VA retirement pay.  See 38 C.F.R. § 3.654(a) (2013).  The Veteran has not submitted any evidence to demonstrate that he was not on active duty from July 2005 through September 2006.  Instead, he has acknowledged that he was, in fact, on active duty during that period and therefore not eligible to receive the disability compensation which he did in fact receive.  Therefore, the reduction of this benefit would not defeat the purpose for which the benefit was intended, as the benefit was never intended for veterans receiving active duty pay.

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment."  Put another way, the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran clearly received assistance to which he was not entitled.  The Veteran received from VA a total of $12,254 during a period of active duty, which is not permitted by law.  In the absence of any evidence that the Veteran did not serve on active duty during the period in question, the Board cannot conclude that the monies given to the Veteran did not provide an unfair gain during that time.  Accordingly, the Veteran would be unjustly enriched by waiver of the overpayment in this case.  Simply stated, the Veteran was provided monies he was not entitled to receive, the Veteran understood this fact (though it was not an act of fraud on his behalf) and now the Government would like the money back. 

The sixth element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor is there any evidence of such.  Thus, this sixth element does not support the Veteran's request for a waiver of overpayment.

Finally, the Board notes that the Veteran, during his June 2011 Board hearing, directed the attention of the VLJ to a document which purportedly acknowledged that the Veteran was on active duty during the period at issue, and that VA would stop payment for disability benefits as of October 2005.  The VLJ pointed out that this date was likely a typographical error, and should instead have read October 2007 (the date when such benefit payments were actually stopped).  She noted that the letter was issued along with a litany of other documents during the 2007 time period.  Further, she noted on the record that the document itself referenced the Veteran's October 2007 Report of Contact, in which he confirmed to VA that he returned to active duty on July 31, 2005, and had been on active duty continuously since that date.  

As that document was specifically noted in the letter which was referenced by the Veteran and the VLJ during his Board hearing, the Board finds that any such reference to October 2005 was clearly made in error, as no such notice from 2005 could have possibly referenced a document which was generated in 2007.  Finally, the Board again points out that October 25, 2007, was the date on which action to cease disability payments took place, and as such this date was most likely the date referenced in any communication during that time.

After weighing all of the enumerated factors, the Board finds that total recovery of the remaining overpayment does not violate the principles of equity and good conscience.  As discussed above, the Veteran is at fault for creating the overpayment, in that he has no evidence, written or otherwise, to confirm that he reported his active duty status prior to his written confirmation in June 2007.  In balancing the fault based on the circumstances in this case, the Veteran's fault was more significant, as there is no indication that VA failed to act following any such telephonic notification, as there is no evidence of any such communication.  

In any event, it is important for the Veteran to understand that even if the Board assumes he did call the RO several times (and that he was not at any fault), this fact does not allow him to keep the money.  The fact that he tried to stop the checks does not provide a basis to find that he can keep money that he was never entitled to receive, and that he clearly knew he was not entitled to receive.  If, for example, the Veteran accidentally sent a check to the Government for money the Government was not entitled to receive, it would not be reasonable to assume that if the Government was not a fault, it could keep the money. 

It has not been shown, nor has the Veteran contended, that recovery of the debt in reasonable monthly installments creates an undue hardship sufficient to warrant a waiver of the debt, or defeats the purpose of his VA benefits.  In addition, waiver of the debt would certainly result in his unjust enrichment, as the Veteran has acknowledged his receipt of active duty pay and VA disability compensation during the period at issue.  

To that point, the Board notes that, if the Veteran was of the opinion that VA had been properly notified of his active duty status as of July 2005, it is unclear as to why he accepted this additional compensation during the period in question.  The Veteran has attested that he knew he was not entitled to these benefits, and yet did not return the benefits or make any recorded attempt to terminate them.  Finally, there is no evidence of detrimental reliance on his part.  

In reaching the above conclusions, the Board has considered the Veteran's statements in support of his application for a waiver of recovery of an overpayment.  Again, the Board finds that the Veteran's contention that he properly notified VA of his active duty status is perplexing, considering the fact that he was in receipt of compensation each month from July 2005 to September 2006 to which he, by his own admission (which is also the crux of his argument) knew he was not entitled.  The same holds true with regard to statements from the Veteran's friend and spouse, which essentially contend that the Veteran had knowledge that he was not entitled to receive disability compensation during periods of active service.  The fact remains that the Veteran received payments to which he was not entitled, and statements by the Veteran and those close to him reinforce his knowledge of that fact.  Yet, he now challenges that debt, stating in essence that he knew he was not entitled and notified VA of that fact in a timely manner.  Again, not only does the Board find this argument unpersuasive, such a contention stands in contrast to the Veteran's claim that such debt should be waived by VA.  Simply, if the Veteran knew that he was receiving payments to which he was unentitled, then he also must have known that VA was not adequately notified regarding his active duty status.

The principles of equity and good conscience do not preclude recovery of the overpayment in this case.  As the preponderance of the evidence is against his claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Notably, the VCAA does not apply to the issue at hand.  See Barger v. Principi, 16 Vet. App. 132 (2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  The statute governing waiver claims has its own notice provisions.  38 U.S.C.A. § 5302 (West 2002).  In a waiver of overpayment claim, the payee must be notified of his right to dispute the debt and request a waiver of the debt with a description of the procedures for submitting the application.  The Veteran was sent proper notice of the overpayment debt in November 2007.  Accordingly, the notice provisions with regard to this appeal have been met.

ORDER

The appeal for a waiver of the recovery of an overpayment of VA disability benefits in the amount of $12,254.00 is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


